Citation Nr: 1313361	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  07-13 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an increased rating for service-connected degenerative joint disease of the lumbar spine (lumbar spine disability), rated as 20 percent disabling prior to February 22, 2007 and as 40 percent disabling from February 22, 2007.  

2.  Entitlement to a separate rating for neurological abnormalities associated with the lumbar spine disability, to include in the lower extremities.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2006 and September 2008.  In the July 2006 rating decision, the RO assigned a 20 percent rating for the lumbar spine disability from October 19, 2005.  In September 2008, the RO assigned a 40 percent rating to the lumbar spine disability from February 22, 2007.  

Although the RO granted a higher 40 percent rating for lumbar spine disability for the rating period from February 22, 2007, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran appeared at the RO and testified before the undersigned Veterans Law Judge in July 2011.  A transcript of that hearing is of record.

The claim at issue was previously remanded by the Board in September 2011 for further evidentiary development of requesting any outstanding VA treatment records and requesting a current VA spine examination.  This was accomplished, and the claim was readjudicated in a September 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  For the increased rating period prior to February 22, 2007, the Veteran's service-connected lumbar spine disability did not manifest forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome.

2.  For the increased rating period from February 22, 2007, the Veteran's service-connected lumbar spine disability did not manifest unfavorable ankylosis of the entire thoracolumbar spine.

3.  Competent clinical evidence of record establishes that the Veteran has bilateral lower extremity neurologic impairment manifested by radiating pain and sensory deficit due to radiculopathy associated with the service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  For the increased rating period prior to February 22, 2007, the criteria for an increased disability rating in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012).

2.  For the increased rating period from February 22, 2007, the criteria for an increased disability rating in excess of 40 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2012).

3.  The criteria for separate 10 percent disability ratings for left and right lower extremity radiculopathy, residual manifestations of the service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8520 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in November 2005 that informed him of the requirements needed to establish an increased evaluation for lumbar spine disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained VA and private treatment records and other records identified by the Veteran, including Social Security Administration (SSA) records.  

The Veteran has been afforded adequate examinations on the issue of increased ratings for service-connected lumbar spine disability.  VA provided the Veteran with examinations in March 2006, February 2007, November 2008, January 2011, and January 2012.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of increased rating for service-connected lumbar spine disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  See Mitchell.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 
38 C.F.R. § 4.7.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237).

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

Lumbar Spine Increased Disability Rating

The Veteran is in receipt of a 20 percent rating for service-connected lumbar spine disability for the increased rating period prior to February 22, 2007, and a rating of 40 percent thereafter, under the provisions of 38 C.F.R. § 4.71a, DC 5237.  

Increased Rating Period prior to February 22, 2007

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 20 percent for service-connected lumbar spine disability for the period prior to February 22, 2007.  

A December 2005 private treatment record reflected disc herniations at L1-L2 and L5-S1 with disc bulges at L4-L4 and L4-L5.  In a March 2006 private treatment record, the private examiner opined that the Veteran's range of motion of his lumbar and thoracic spine diminished to approximately 75% of normal.  The private examiner reported palpatory tenderness about the paravertebral region with soft tissue induration.  The private examiner diagnosed posttraumatic thoracic and lumbar strain/sprain with myofasciitis.  

The March 2006 VA examination of the spine reflects that the Veteran suffered functional limitations of limited prolonged walking and standing, limited climbing up and down steps, and he was unable to lift heavy objects.  The Veteran reported that he experienced pain and stiffness in the lower back.  The VA examiner reported no numbness or weakness and that the Veteran used a cane, but did not use any other assistive devices for ambulation.  The VA examiner reported periods of flare-ups three times per year with a duration of one to two days.  The VA examiner opined that the Veteran had an antalgic gait.  The diagnosis was lumbar strain.  

A range of motion summary in March 2006 indicated that the Veteran's flexion was 0 to 50 degrees.  Extension was 0 to 10 degrees.  Right and left lateral flexion were 0 to 10 degrees.  Right and left rotation were 0 to 15 degrees.  There was no noted additional limitation on motion with repetitive use due to pain, weakness, impaired endurance, or incoordination.  

In an April 2006 private treatment record, the private examiner opined that the Veteran's range of motion of his lumbar and thoracic spine diminished to approximately 70-75% of normal.  The private examiner reported palpatory tenderness about the paravertebral region with soft tissue induration.  Straight leg raising bilaterally was positive for generation of lumbar pain with a radicular component down the ipsilateral extremity, more provocative on the left than on the right.  In a separate April 2006 private treatment record, the private examiner opined that the Veteran's range of motion of lumbar flexion was diminished to approximately 50% of normal.  

In private treatment records from May 2006 to August 2006, the private examiners opined that the Veteran's range of motion of his lumbar and thoracic spine diminished to approximately 65% of normal.  The private examiner reported palpatory tenderness about the paravertebral region with soft tissue induration.  Straight leg raising bilaterally was positive for generation of lumbar pain with a radicular component down the ipsilateral extremity, more provocative on the left than on the right.  Deep tendon reflexes were intact. 

In a September 2006 VA treatment record, the Veteran reported continuing chronic back pain.  In a December 2006 private treatment record, the Veteran was diagnosed with right lumbar facet syndrome and sacroliitis and underwent a right lumbar facet injection.  

Here, the Board finds that, based on measures of range of motion of the thoracolumbar spine, the Veteran's lumbar spine disability does not meet or more nearly approximate the criteria for an increased rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  For a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The March 2006 VA examination report reflects that the Veteran had forward flexion to 50 degrees.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.

A Private treatment record dated April 2006 reflected the Veteran's lumbar flexion was 50% of normal.  Private treatment records dated from May 2006 to August 2006 reflected the Veteran's range of motion was 65% of normal.  Note (2) to the rating formula provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Based upon the private examiners' physical examinations, the Veteran's range of lumbar flexion would be limited, at worst, to 45 degrees, far greater than the 30 degrees or less required for the higher 40 percent rating.  

The Board has also considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  For example, March 2006 VA examination report reflects specific findings of no additional limitation of motion with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

Even with consideration of additional limitation of motion due to pain, the range of motion does not more nearly approximate forward flexion of the thoracolumbar spine 30 degrees or less, which is required for the 40 percent rating.  The specific clinical measures of ranges of motion, including the VA examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain. 

For these reasons, the Board finds that, for the increased rating prior to February 22, 2007, the criteria for an initial disability rating in excess of 20 percent for lumbar spine disability have not been met.  38 C.F.R. §§ 4.3, 4.7.

Increased Rating Period from February 22, 2007

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 40 percent for service-connected lumbar spine disability for the period from February 22, 2007.  For the increased rating period from February 22, 2007, the Veteran's service-connected lumbar spine disability did not manifest unfavorable ankylosis of the entire thoracolumbar spine.

The February 2007 VA examination of the spine reflects that the Veteran suffered functional limitations of limited prolonged walking and standing, limited climbing up and down steps, and he was unable to lift heavy objects.  The Veteran also reported back pain that radiated down to his legs.  The VA examiner reported that the Veteran used a cane, but did not use any other assistive devices for ambulation.  The VA examiner also reported incapacitating episodes three times per year with a duration of one to two days.  The VA examiner opined that the Veteran had an antalgic gait.  The diagnosis was osteodegenerative disease with mild disc degeneration from L4-S1.  

A range of motion summary in February 2007 indicated that the Veteran's flexion was 0 to 40 degrees, with pain at 30 degrees.  Extension was 0 to 15 degrees, with pain at 5 degrees.  Right and left lateral flexion were 0 to 20 degrees, with pain at 10 degrees.  Right and left rotation were 0 to 20 degrees, with pain at 10 degrees.  There was no noted additional limitation on motion with repetitive use due to pain, weakness, impaired endurance, or incoordination.  The neurological examination, both sensory and motor functions, was normal and there was no evidence of radiculopathy at the time of the examination.  

In a March 2007 VA treatment record, the VA examiner reported chronic back pain and that the Veteran used a TENS unit and was prescribed vicodin for pain management.  The January 2011 VA examination of the spine reflects that the Veteran suffered functional limitations of limited prolonged walking and standing, and he cannot run.  The Veteran reported back pain that radiates down his right leg and weakness of the spine.  The Veteran denied any incapacitating episodes in the last twelve months.  The diagnosis was lumbar degenerative disc disease with right lumbar radiculopathy.  

A range of motion summary in January 2011 indicated that the Veteran's flexion was 0 to 30 degrees, with pain at 10 degrees.  Extension was 0 to 2 degrees, with pain throughout.  Right and left lateral flexion were 0 to 10 degrees, with pain at 10 degrees.  Right and left rotation were 0 to 20 degrees, with pain at 20 degrees.  There was no noted additional limitation on motion with repetitive use due to pain, weakness, impaired endurance, or incoordination.  Muscle strength of the lower motor groups was 5/5 bilaterally and deep tendon reflexes were equal bilaterally.  

A March 2011 private treatment record reflects that the Veteran underwent spinal fusion surgery.  During the July 2011 Board personal hearing, the Veteran testified that he underwent spinal fusion surgery in March 2011.  The Veteran also testified that the spinal fusion surgery has alleviated some of his back pain and that he walked with the assistance of a cane.  

The January 2012 VA examination of the spine reflects that the Veteran suffered functional limitations of limited prolonged walking and standing.  The Veteran reported that he experienced pain and stiffness in the lower back.  The VA examiner reported that the Veteran used a cane, but did not use any other assistive devices for ambulation.  The VA examiner opined that the Veteran had a grossly antalgic gait.  The diagnosis was degenerative joint disease of the lumbosacral spine.  

A range of motion summary in January 2012 indicated that the Veteran's flexion was 0 to 20 degrees, with pain throughout.  Extension was to 0 degrees.  Right and left lateral flexion were 0 to 5 degrees, with pain throughout.  Right and left rotation were 0 to 5 degrees, with pain throughout.  There was no noted additional limitation on motion with repetitive use due to pain, weakness, impaired endurance, or incoordination.  The VA examiner reported spasm of the paraspinal muscles and tenderness of the lower back.  

Based upon these findings, and the Veteran's reported symptoms and limitations of motion and function, the Board finds the assignment of a rating in excess of 40 percent for lumbar spine disability is not warranted for the period from February 22, 2007, as the requirement of unfavorable ankylosis of the entire thoracolumbar spine has not been met at any time during the increased rating period from February 22, 2007.  38 C.F.R. § 4.71a, DC 5237.  Overall flexion was found to be 20 degrees.  The February 2007, January 2011, and January 2012 VA examination reports reflect no additional limitation of motion on repetitive use.  The evidence also does not show that the Veteran has incapacitating episodes requiring bedrest prescribed by a physician and treated by a physician.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's reported impairment of function in occupational settings, such as limited prolonged sitting and standing, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  

For example, the February 2007 VA examination report reflects specific findings of limitation of flexion to 40 degrees, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The January 2011 VA examination report reflects specific findings of limitation of flexion to 30 degrees, with pain at 10 degrees, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The January 2012 VA examination report reflects specific findings of limitation of flexion to 20 degrees, with pain throughout, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

Although the Veteran had pain throughout forward flexion during the January 2012 VA examination, this does not constitute limited motion to 0 degrees so as to warrant higher rating.  Rather, the Veteran continued to maintain function up to 20 degrees of forward flexion.  See Mitchell.  This is consistent with the express contemplation of range of motion with pain, whether or not it radiates, as well as stiffness and aching in the spine, in the General Rating Formula.  See 38 C.F.R. § 4.71a, DC 5237.  

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased rating in excess of 40 percent for lumbar spine disability for the period from February 22, 2007.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1, any associated objective neurological abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under the appropriate diagnostic code.  In the April 2011 VA spine examination, the VA examiner opined that it was less likely than not that the Veteran's radiculopathy symptoms were related to the service-connected lumbar spine disability; however, in the January 2012 VA spine examination, the VA examiner opined that the radiculopathy symptoms could not be separated from the service-connected lumbar spine disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) ( when it is not possible to separate the effects of service-connected and non-service-connected disabilities, all such effects must be attributed to the service-connected condition).  The Board finds the weight of the evidence at least in relative equipoise on whether the radiculopathy symptoms are related to the service-connected lumbar spine disability.  Thus, the Board will consider whether the Veteran should receive a separate rating for any objective neurological abnormalities associated with the Veteran's service-connected lumbar spine disability.

In the March 2006 VA spine examination, the Veteran reported lumbar pain that radiated down his legs.  A March 2006 private EMG revealed acute and chronic radiculopathy, primarily of the L5-S1 roots.  In a March 2006 private treatment record, the private examiner diagnosed lower extremity pain consistent with lumbar radiculopathy (sciatica).  In the February 2007 VA spine examination, the VA examiner reported low back pain which radiated down the right leg; however, reported no clinical evidence of radiculopathy.  

In the January 2011 VA spine examination, the Veteran reported low back pain that radiated into his right buttock and down the back of his right leg to the knee.  The VA examiner reported pain, temperature, light touch, and pinprick were intact from the knees to the toes bilaterally; the VA examiner diagnosed lumbar degenerative disk disease with right lumbar radiculopathy.  In an April 2011 private treatment record, the Veteran reported the lateral part of his left thigh was numb and reported posterior left thigh pain that radiated down to the knee.  

In the July 2011 Board personal hearing, the Veteran testified to experiencing numbness in the legs and In the January 2012 VA spine examination, the VA examiner reported bilateral radiculopathy in a sciatic like distribution bilaterally; there was spasm of the paraspinal muscles and strength was 4/5.  

As such, there is competent medical evidence of record that shows that the Veteran has bilateral lower extremity neurologic impairment manifested by radiation of pain, and mild sensory deficit, as a residual of his service-connected lumbar spine disability.  Therefore, the Veteran is entitled to separate ratings of 10 percent, and no higher, throughout the rating period on appeal, for radiculopathy of the left and right lower extremities due to his service-connected lumbar spine disability. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for lumbar spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected lumbar spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The service-connected lumbar spine disability rating criteria specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca), and incapacitating episodes.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's service-connected lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating for lumbar spine disability, in excess of 20 percent for the period prior to February 22, 2007, and in excess of 40 percent thereafter, is denied.

Entitlement to a separate 10 percent disability rating for left lower extremity radiculopathy, due to the service-connected lumbar spine disability, is granted

Entitlement to a separate 10 percent disability rating for right lower extremity radiculopathy, due to the service-connected lumbar spine disability, is granted



_____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


